EXPENSE LIMITATION AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS NEUBERGER BERMAN LONG SHORT FUND NEUBERGER BERMAN RISK BALANCED COMMODITY STRATEGY FUND 605 Third Avenue New York, New York10158-0180 December 28, 2011 Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Dear Ladies and Gentlemen: Neuberger Berman Long Short Fund and Neuberger Berman Risk Balanced Commodity Strategy Fund (each, a “Fund”) are series of Neuberger Berman Alternative Funds, a Delaware statutory trust (“Trust”). You hereby agree, until the date noted on Schedule A (“Limitation Period”), to forgo current payment of fees and/or reimburse annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses on short sales, and extraordinary expenses, if any) (“Operating Expenses”) of each Fund’s respective Class noted on Schedule A, so that the Operating Expenses of each Fund’s respective Class are limited to the rate per annum, as noted on Schedule A, of that Class’ average daily net assets (“Expense Limitation”). Each Fund agrees to repay you out of assets attributable to its respective Class noted on Schedule A for any fees forgone by you under the Expense Limitation or any Operating Expenses you reimburse in excess of the Expense Limitation, provided the repayments do not cause that Class’ total operating expenses (exclusive of interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses on short sales, and extraordinary expenses, if any) to exceed the respective annual rate of average daily net assets as noted on Schedule A and the repayments are made within three years after the year in which you incurred the expense. You understand that you shall look only to the assets attributable to the respective Class of the applicable Fund for performance of this Agreement and for payment of any claim you may have hereunder, and neither any other series of the Trust or class of the applicable Fund, nor any of the Trust’s trustees, officers, employees, agents, or shareholders, whether past, present or future, shall be personally liable therefor. This Agreement is made and to be performed principally in the State of New York, and except insofar as the Investment Company Act of 1940, as amended, or other federal laws and regulations may be controlling, this Agreement shall be governed by, and construed and enforced in accordance with, the internal laws of the State of New York.Any amendment to this Agreement shall be in writing signed by the parties hereto. If you are in agreement with the foregoing, please sign the form of acceptance on the enclosed counterpart hereof and return the same to us. Very truly yours, NEUBERGER BERMAN ALTERNATIVE FUNDS, on behalf of NEUBERGER BERMAN LONG SHORT FUND NEUBERGER BERMAN RISK BALANCED COMMODITY STRATEGY FUND By: /s/ Robert Conti Name: Robert Conti Title: President The foregoing Agreement is hereby accepted as of December 28, 2011 NEUBERGER BERMAN MANAGEMENT LLC By: /s/ Robert Conti Name: Robert Conti Title: President SCHEDULE A Fund Class Limitation Period Expense Limitation Neuberger Berman Long Short Fund Class A 10/31/2014 2.06% Class C 10/31/2014 2.81% Institutional 10/31/2014 1.70% Neuberger Berman Risk Balanced Commodity Strategy Fund Class A 10/31/2014 1.46% Class C 10/31/2014 2.21% Institutional 10/31/2014 1.10%
